Case 4:19-cr-00111-RSB-CLR Document 30-1 Filed 09/26/19 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
UNITED STATES OF AMERICA )
)
vs. ) CASE NO.: 4:19-CR-111

)
SHEFTALL GIDDENS, )
)
Defendant. )

ORDER

Application for leave of absence has been requested by Alex L. Zipperer for the period of
Thursday, December 5, 2019 through and including Thursday, December 26, 2019.

The above and foregoing request for leave of absence is approved; however, the attorney
must make arrangements for other counsel in the event the case is scheduled for hearing or trial
during such leave.

SO ORDERED, nisC71L, day of September, 2019.

» S LidebioZ [lo JUDGE,

SOUTHERN DISTRICT OF GEORG

 
